                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

LOGICAL SYSTEMS, LLC,                                 )
                                                      )
                 Plaintiff,                           )
                                                      )
        v.                                            )       No. 19-03396-CV-S-DPR
                                                      )
AADG, INC., et al.,                                   )
                                                      )
                 Defendants.                          )

                                              ORDER

        On June 18, 2020, the Court granted Plaintiff’s Request for Partial Stay pending the

outcome of arbitration. On August 26, 2020, the Court directed Plaintiff to file a report on the

status of the arbitration on or before September 2, 2020, and every 90 days thereafter. Ninety days

have passed since Plaintiff filed its last status report. It is therefore ORDERED that Plaintiff shall

file a report on the status of the arbitration on or before December 11, 2020, and every 90 days

thereafter.

        IT IS SO ORDERED.

                                                      /s/ David P. Rush
                                                      DAVID P. RUSH
                                                      UNITED STATES MAGISTRATE JUDGE

DATE: December 7, 2020




             Case 6:19-cv-03396-DPR Document 28 Filed 12/07/20 Page 1 of 1
